DETAILED ACTION   

1.	The Office Action is in response to Application 17205036 filed on 03/18/2021. Claims 1-6 are pending.          

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
3.  	The information disclosure statements (IDS) submitted on 05/19/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in Application No. 17205036 filed on 03/18/2021.
Priority #			 Filling Data			 Country
2019-042575		               March 8, 2019		  Japan

CLAIM INTERPRETATION
4.	The following is a quotation of 35 U.S.C. 112(f):

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a triangle merging candidate list constructor …” in claims 1, 4;
“a first triangle merging candidate selector …” in claims 1, 4;
“a second triangle merging candidate selector…” in claims 1, 4.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
A review of the specification shows that:
The spec. does not give clear and sufficient structure of “a triangle merging candidate list constructor …” in claims 1, 4; 
“a first triangle merging candidate selector …” in claims 1, 4 corresponding to fig. 18, component 347 and paragraph 0245; “a second triangle merging candidate selector…” in claims 1, 4 corresponding to fig. 24, component 447 and paragraph 0245.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: 
(1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections -35 USC $112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the
inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out
and distinctly claiming the subject matter which the applicant regards as his
invention.

7.	 Claims 1 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA 
the applicant regards as the invention.

For claim 1 and  claim 4, as described above in Claim Interpretation 112(f), the claim limitations with “a triangle merging candidate list constructor …” considered to be indefinite because claims do not recite clear and sufficient structure and there is no clear support in the specification. As such, the claims are indefinite.
	
Applicant may: (a) Amend the claim so that the claim limitation will no longer be
interpreted as a limitation under 35 U.S.C. 112, sixth paragraph; or (b) Amend the written
description of the specification such that it clearly links or associates the corresponding structure,

or (c) State on the record where the corresponding structure, material, or acts are set forth in the written description of the specification and linked or associated to the claimed function. For
more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.

Claim Rejections - 35 USC § 101

8.	Claim Rejections - 35 USC §101 35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

35 U.S.C. 101 requires that a claimed invention must fall within one of the four eligible categories of invention (i.e. process, machine, manufacture, or composition of matter) and must not be directed to subject matter encompassing a judicially recognized exception as interpreted by the courts. The four eligible categories of invention include: (1) process which is an act, or a series of acts or steps, (2) machine which is an concrete thing, consisting of parts, or of certain devices and combination of devices, (3) manufacture which is an article produced from raw or prepared materials by giving to these materials new forms, qualities, properties, or combinations, whether by hand labor or by machinery, and (4) composition of matter which is all compositions of two or more substances and all composite articles, whether they be the results of chemical union, or of mechanical mixture, or whether they be gases, fluids, powders or solids.

9. 	Claim 3 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

For claim 3, the claim as a whole is directed to coding program. Coding programis computer program per se and it does not fall within one of the four categories. Therefore, claim 3 is rejected  under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

10. 	Claim 6 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

For claim 6, the claim as a whole is directed to coding program. Coding program is computer program per se and it does not fall within one of the four categories. Therefore, claim 6 is rejected  under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
        
  
12.	Claims 1-6 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over ZHAO et al.  (WO2020073896)    and in view of JUN et al. (US 20200288150).   

	Regarding claim 1, ZHAO teaches a moving picture coding device (fig. 2) using a triangle merge mode (fig. 11, step 1101), the moving picture coding device comprising: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
 if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the device of ZHAO for the benefit of having higher accuracy of calculation.


	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current 
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the method of ZHAO for the benefit of having higher accuracy of calculation.

	Regarding claim 3, ZHAO teaches a moving picture coding program (page 17, … computer program product is provided comprising a program code for performing the method according to any one of the previous aspects of the present disclosure) using a triangle merge mode (fig. 11, step 1101), the moving picture coding program causing a computer (fig. 2) to execute: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging 
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).

	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the program of ZHAO for the benefit of having higher accuracy of calculation.

	Regarding claim 4, ZHAO teaches a moving picture decoding device (fig. 3) using a triangle merge mode (fig. 11, step 1101), the moving picture coding device comprising: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  

	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates 

	Regarding claim 5, ZHAO teaches a moving picture decoding method (fig. 3) using a triangle merge mode (fig. 11, step 1101), the moving picture coding method comprising: 
	a triangle merging candidate list constructor structured to construct a triangle merging candidate list including spatial merging candidates (fig. 12 shows to construct a triangle merging candidate list including spatial merging candidates;  page 21, Fig. 12 shows a flowchart of the method for merge candidate list generation);
	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is  if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 relates to a reference picture with a temporal distance to the current picture smaller than the temporal distance to the first MV, the second MV is used as the uni-prediction MV ).
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the method of ZHAO for the benefit of having higher accuracy of calculation.

	Regarding claim 6, ZHAO teaches a moving picture decoding program (page 17, … computer program product is provided comprising a program code for performing the method according to any one of the previous aspects of the present disclosure) using a triangle merge mode (fig. 11, step 1101), the moving picture coding program causing a computer (fig. 3) to execute: 

	a first triangle merging candidate selector structured to select, from the triangle merging candidate list, a first triangle merging candidate that is uni-prediction (fig. 11, step 1103; page 66-67, … In step 1103, uni-prediction MVs as motion vectors of the respective triangle partitions are derived at lease based on the merge candidate list… the uni-prediction MV selection rule for the triangle merge mode indicates a first MV or a second MV of a bi-prediction MV of the merge candidate list is selected as a uni-prediction MV);  
	and a second triangle merging candidate selector structured to select, from the triangle merging candidate list, a second triangle merging candidate that is uni-prediction (fig. 13, step 1303; page 69, … In step 1303, an uni-prediction MV is derived as a motion vector of the current triangle partition at least based on the merge candidate list),
	 wherein in a region where motion compensation by averaging by the first triangle merging candidate and the second triangle merging candidate is performed (page 69, … if both the first MV from the REF _PIC_LIST0 and the second MV from the REF _PIC_LIST1 relate to a same reference picture, an average motion vector based on the first MV and the second MV is used as the uni-prediction MV), uni-prediction motion information of one of the first triangle merging candidate or the second triangle merging candidate is saved (page 69, … if a reference picture index of the first MV relates to a reference picture with a temporal distance to a current picture, TOO, smaller than the temporal distance of the second MV to the current picture, TD1, the first MV is used as the uniprediction MV; or if the second MV from the REF _PIC_LIST1 
	It is noticed that ZHAO does not disclose explicitly weighted averaging two candidates.
	JUN disclose of weighted averaging two candidates (as shown in fig. 16, and paragraph 0405, … a current block is divided into two triangle-form sub-blocks, merge mode-based motion 
prediction/compensation for a first sub-block or second sub-block or both may be performed on the basis of different motion information… an average value or weighted sum of L0 and L1 motion information may be added to the list).
	It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to incorporate the technology weighted averaging two candidates as taught by JUN as a modification to the program of ZHAO for the benefit of having higher accuracy of calculation.

13. 					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form 892.
14.				Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAIHAN JIANG whose telephone number is (571)272-1399.  The examiner can normally be reached on M - F, alternative, 7:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571- 272-3982.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-0655.



/ZAIHAN JIANG/                                                                                                                                                                                                        Primary Examiner, Art Unit 2423a